STATE OF MINNESOTA                         February 24, 2016

                                                                              ORmi:OF
                                  IN SUPREME COURT                        AJII!IB.MlECcuns

                                         A15-1698


In re Petition for Disciplinary Action against
Daniel L. M. Kennedy, a Minnesota Attorney,
Registration No. 0211321.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Daniel L. M. Kennedy committed

professional misconduct warranting public discipline-namely, bringing frivolous claims

and violating court orders in a bankruptcy matter, see Minn. R. Prof. Conduct 3.1. 3.4(c),

3.4(d), and 8.4(d), and engaging in representation despite a conflict of interest, see Minn.

R. Prof. Conduct 1.7(a)(2).

       In a stipulation for discipline, respondent unconditionally admitted the allegations

of the petition, except for one paragraph; waived his procedural rights under Rule 14, Rules

on Lawyers Professional Responsibility (RLPR); and with the Director recommended that

the appropriate discipline is a public reprimand.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Daniel L. M. Kennedy is publicly reprimanded; and

       2.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.




                                             1
Dated: February 24, 2016       BY THE COURT:


                               DiJr.f /. J;-
                               David R. Stras
                               Associate Justice




                           2